UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1392



CHRISTIAN BROADCASTING NETWORK, INCORPORATED;
M.G. PAT ROBERTSON,

                                           Plaintiffs - Appellees,

          versus


PHILLIP BUSCH,

                                            Defendant - Appellant.



                            No. 07-1393



CHRISTIAN BROADCASTING NETWORK, INCORPORATED;
M.G. PAT ROBERTSON,

                                           Plaintiffs - Appellees,

          versus


PHILLIP BUSCH,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:05-cv-00558-RAJ)


Submitted:   November 6, 2007          Decided:     November 21, 2007
Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Busch, Appellant Pro Se.     Glen Alton Huff, Dorinda Sue
Parkola, HUFF, POOLE & MAHONEY, P.C., Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          These consolidated appeals arise out of a dispute between

Phillip Busch, a Texas resident, and M.G. Pat Robertson and the

Christian Broadcasting Network, Inc. (“CBN”), both residents of

Virginia, arising from the use of Busch’s weight loss “before” and

“after” photographs on certain episodes of CBN’s television program

The 700 Club after Busch gave CBN the permission to do so.    Busch

filed a complaint against Robertson and CBN alleging intentional

infliction of emotional distress, misappropriation of image, fraud,

unjust enrichment, and civil conspiracy.    CBN and Robertson filed

a declaratory judgment action.    The actions were consolidated, and

the district court permitted CBN and Robertson to voluntarily

dismiss the declaratory judgment action on the condition that they

pay Busch’s attorney’s fees and costs with respect to that action.

          The district court granted summary judgment in favor of

Robertson and CBN on Busch’s claims, and awarded Busch $9340.73 in

attorney’s fees and costs associated with defending himself against

CBN and Robertson’s declaratory judgment action.       Busch timely

appealed, challenging the district court’s denial of relief on his

claims against CBN and Robertson, and contending the district court

unfairly declined to award all of his claimed attorney’s fees as to

the declaratory judgment action.    He also raises alleged errors in

the discovery process and challenges the district court’s denial of

his requests to stay or continue the proceedings.        Finding no


                                 - 3 -
error, we affirm for the reasons stated by the district court.   See

Christian Broadcasting Network, Inc. v. Busch, No. 2:05-cv-00558-

RAJ (E.D. Va. Apr. 12, 2007).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 4 -